— In an action for specific performance of a contract for the sale of real property, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Benson, J.), entered May 19, 1988, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
*518We conclude that the Supreme Court erred in awarding summary judgment to the defendants based on the Statute of Frauds. In their motion papers, the defendants did not request summary judgment dismissing the complaint on that basis. Thus, the granting of the motion on that ground was inappropriate.
We note that the defendants do not seek to sustain the award of summary judgment in their favor on the grounds they urged before the Supreme Court. We decline to reach those issues on this appeal. Mollen, P. J., Brown, Lawrence and Spatt, JJ., concur.